DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 February 2022.

Drawings
The drawings were received on 23 May 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested:

--MAGNETIC DISK DEVICE WITH MAGNETIC HEAD SIZE ARRANGEMENT--.

b.	In line 35 on page 5, “arrow B” should be changed to --arrow Bm-- in order to be consistent with the drawing correction filed 23 May 2022.
c.	In lines 26, 28, 31 and 32 on page 6, each instance of “airflow C” should be changed to --airflow Ca-- in order to be consistent with the drawing correction filed 23 May 2022.
d.	In lines 28-29 on page 6, and line 2 on page 7, each instance of “rotational direction B” should be changed to --rotational direction Bm-- in order to be consistent with the drawing correction filed 23 May 2022. 
e.	In line 34 on page 6, “arrow A direction” should be changed to --arrow Ah direction-- in order to be consistent with the drawing correction filed 23 May 2022.
f.	In line 22 on page 9, and line 15 on page 13, each instance of “central axis line C” should be changed to --central axis line Cax-- in order to be consistent with the drawing correction filed 23 May 2022.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Many elements in the claims are indefinite because they lack clear and/or positive antecedent basis including “the same axis” (line 2 of claim 1), “the media plane” (lines 3, 6 and 14 of claim 1 and line 8 of claim 4), “the parallel arrangement direction” (lines 6 and 14 of claim 1 and lines 7-8 of claim 4), “the larger” (lines 8 and 10 of claim 1), “the same device” (line 8 of claim 1), “the write magnetic pole width” (line 9 of claim 1 and line 6 of claim 2), “the cross track direction” (lines 9-10 of claim 1 and lines 6-7 of claim 2), “the farther” (line 12 of claim 1 and line 6 of claim 4), “the center” (line 13 of claim 1 and line 7 of claim 4), “the upper and lower arranged media” (lines 13-14 of claim 1 and line 7 of claim 4) and “the higher occurrence of protrusion rate” (line 5 of claim 4).
b.	In line 2 of claim 2, it is indefinite as to which of the “plurality of magnetic heads,” set forth in line 2 of independent claim 1, is being referenced by “the magnetic head.”
c.	Claim 3 inherits the indefiniteness associated with independent claim 1 and stands rejected as well.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
With respect to the rejection(s) under 35 U.S.C. 112(b), the applicant argues that “claim 1 is now patentable” and “remaining claims are dependent on claim 1, either directly or indirectly, and are therefore also patentable by virtue of their dependence” as “Applicant has amended the offending claims.”  This argument, however, is not found to be persuasive as the claims are still indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection(s) under 35 U.S.C. 112(b) are repeated in paragraph 6, supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688